 

Exhibit 10.1

 

November __, 2020

 

___________

As Holder of Common Stock Purchase Warrants of Cancer Genetics, Inc.

 

  Re: Amendment of Purchase Agreement

 

Dear Holder:

 

Cancer Genetics, Inc. (the “Company”) desires to amend the Securities Purchase
Agreement, dated as of May 19, 2016, between the Company and the purchasers
signatory thereto (the “May 2016 Purchase Agreement”) and the Securities
Purchase Agreement, dated as of September 8, 2016, between the Company and the
purchasers signatory thereto pursuant to which the Company issued the Exchange
Warrants (as defined below) (the “September 2016 Purchase Agreement” and,
collectively with the May 2016 Purchase Agreement, the “Purchase Agreements”
and, each, a “Purchase Agreement”). Each Purchase Agreement provides that it may
be modified and amended in a written instrument signed by the Company and
holders of at least 67% of the issuable Warrant Shares (as defined in the
respective Purchase Agreements).

 

We understand that you (the “Holder”) are a holder of (i) Common Stock purchase
warrants of the Company with an Exercisability Date of November 25, 2016 issued
pursuant to the May 2016 Purchase Agreement and/or (ii) Common Stock purchase
warrants of the Company with an Exercisability Date of March 14, 2017 issued
pursuant to the September 2016 Purchase Agreement (the “Exchange Warrants”).
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Purchase Agreements.

 

By executing this letter agreement (this “Agreement”), the Holder irrevocably
(i) agrees that each Purchase Agreement, as applicable, shall be modified and
amended to delete, in its entirety, Section 4.11(b) of each Purchase Agreement,
and (ii) solely with respect to this Agreement, waives, for itself, the
provisions of Section 4.12 of each Purchase Agreement, as applicable, provided,
however, that the waiver in this clause (ii) is conditional upon the Company’s
acknowledgement and agreement to the Holder that, if any holder of Exchange
Warrants communicates to the Company within 30 days of the date of the 8-K
Filing (as defined below) that such holder wishes to exchange such holder’s
Exchange Warrants for Exchange Shares, the Company shall effect a Warrant
Exchange for such holder using the same ratio as contemplated pursuant to the
Warrant Exchange set forth herein. This amendment shall be effective, (a) as to
the May 2016 Purchase Agreement, immediately upon the Company’s receipt of Other
Agreements (as defined below) from Other Holders (as defined below) who hold,
with the Holder, an aggregate of at least 67% of the Warrant Shares issuable
pursuant to Warrants issued pursuant to the May 2016 Purchase Agreement and (b)
as to the September 2016 Purchase Agreement, immediately upon the Company’s
receipt of Other Agreements (as defined below) from Other Holders (as defined
below) who hold, with the Holder, an aggregate of at least 67% of the Warrant
Shares issuable pursuant to Warrants issued pursuant to the September 2016
Purchase Agreement (the latter such date being the “Effective Date”).

 

 

 

 

In addition, the Company hereby offers you the opportunity to exchange in full
all of the Exchange Warrants held by you (the “Warrant Exchange”), in exchange
for 0.2 shares of Common Stock (“Exchange Shares”) for each share of Common
Stock issuable upon Exercise of the Exchange Warrant. Notwithstanding anything
herein to the contrary, in the event that the Warrant Exchange would cause the
Holder to exceed the Beneficial Ownership Limitation in the Exchange Warrant,
the Company shall only issue such number of shares of Common Stock to the Holder
that would not cause the Holder to exceed the Beneficial Ownership Limitation
with the balance to be held in abeyance until written notice from the Holder
that the balance (or portion thereof) may be issued in compliance with the
Beneficial Ownership Limitation. The Company agrees that the Warrant Exchange
shall in no event result in the Holder beneficially owning more than the
Beneficial Ownership Limitation. Within two Trading Days of the Effective Date,
the Company shall deliver the Exchange Shares to the DTC account of the Holder
via the DWAC system in accordance with the DTC Instructions provided by the
Holder on the Signature page hereto. The terms of the Warrant Exchange,
including but not limited to the obligations to deliver the Exchange Shares,
shall remain in effect as if the acceptance of this offer was a formal Notice of
Exercise (including but not limited to any liquidated damages and compensation
in the event of late delivery of the Exchange Shares). The Holder hereby
acknowledges that upon receipt of the Exchange Shares, such Holder’s Exchange
Warrants exchanged for such Exchange Shares shall be deemed to be cancelled
without further action required by either the Company or the Holder.
Nonetheless, the Holder shall use reasonable commercial efforts to return the
original Exchange Warrants to the Company for cancellation, or to confirm in
writing to the Company that the Exchange Warrants have been destroyed, as
promptly as practical.

 

The Exchange Shares are being issued in a cashless exchange for the Exchange
Warrants and the parties acknowledge and agree that in accordance with Section
3(a)(9) of the Securities Act, the holding period of the Exchange Shares under
Rule 144 shall be tacked on to the holding period of the Exchange Warrants. The
Company agrees not to take any position contrary to the aforementioned
representation.

 

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder’s exchange in full of the Exchange Warrant for Exchange
Shares, subject to the Beneficial Ownership Limitation effective at 8:00 a.m.
(New York City time) on the day after the Effective Date.

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto and the Holder agrees to the
representations, warranties and covenants set forth on Annex B attached hereto.

 

On or before 9:00 a.m. (New York City time) on the business day following the
Effective Date, the Company shall file a Current Report on Form 8-K with the
Securities and Exchange Commission disclosing all material terms of the
transactions contemplated hereunder, including a form of this agreement as an
exhibit thereto (“8-K Filing”). From and after the issuance of the 8-K Filing,
the Company represents to the Holder that it shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or agents
that is not disclosed in the 8-K Filing. In addition, effective upon the filing
of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents, on the one hand, and the Holder or any
of its affiliates, on the other hand, shall terminate. The Company shall not,
and shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the Effective Date without the express prior written consent of
the Holder. To the extent that the Company, any of its Subsidiaries or any of
their respective officers, directors, employees or agents, delivers any
material, non-public information to the Holder without the Holder’s consent, the
Company hereby covenants and agrees that the Holder shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information.

 

2

 

 

The Company acknowledges and agrees that the obligations of the Holder under
this letter agreement are several and not joint with the obligations of any
other holder of Common Stock purchase warrants of the Company (each, an “Other
Holder”) under any other agreement related to the amendment of the Purchase
Agreements or the exchange of such warrants (each, an “Other Agreement”), and
the Holder shall not be responsible in any way for the performance of the
obligations of any Other Holder or under any such Other Agreement. Nothing
contained in this letter agreement, and no action taken by the Holder pursuant
hereto, shall be deemed to constitute the Holder and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and the Other Holders are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this letter agreement and the Company acknowledges that the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this letter
agreement or any Other Agreement. The Company and the Holder confirm that the
Holder has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this letter agreement, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof until 30 days following the Effective
Date that none of the terms offered to any Other Holder with respect to any
Other Agreement (or any amendment, modification or waiver thereof), is or will
be more favorable to such Other Holder than those of the Holder and this letter
agreement. If and whenever on or after the date hereof during the period
described above, the Company enters into an Other Agreement , with more
favorable terms, then (i) the Company shall provide notice thereof to the Holder
promptly following the occurrence thereof and (ii) the terms and conditions of
this letter agreement shall be, without any further action by the Holder or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holder shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such Other
Agreement (including the issuance of additional Exchange Shares or the issuance
of new Common Stock purchase warrants to the Other Holder), including, without
limitation, the same price discount and the same issuance of new warrants as in
the Other Agreement, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this letter agreement shall apply to the Holder as it was in effect immediately
prior to such amendment or modification as if such amendment or modification
never occurred with respect to the Holder. The provisions of this paragraph
shall apply similarly and equally to each Other Agreement.

 

Except for (x) shares of Common Stock issuable by the Company to Other Holders
pursuant to Other Agreements on terms substantially identical to the terms of
this Agreement and (y) securities issuable pursuant to clause (b) of the
definition of Exempt Issuance (as defined in the Purchase Agreements), from the
date hereof until five Trading Days after the Effective Date, neither the
Company nor any Subsidiary shall (i) issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents, or (ii) file any registration statement or any
amendment or supplement thereto.

 

Except as expressly set forth herein, each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this letter agreement. The Company shall
pay all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the delivery of any Exchange Shares. This letter agreement shall
be governed by the laws of the State of New York without regard to the
principles of conflicts of law thereof.

 

***************

 

3

 

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company at e-mail: ________,
attention: _______.

 

Please do not hesitate to call me if you have any questions.

 

  Sincerely yours,       CANCER GENETICS, INC.         By:     Name:  John A.
Roberts   Title: President

 

Accepted and Agreed to:

 

Name of Holder: ________________________________________________________

 

Signature of Authorized Signatory of Holder: _________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Exchange Warrant Shares (May 2016 Purchase Agreement): _____________________

 

Exchange Warrant Shares (September 2016 Purchase Agreement):
_____________________

 

Exchange Shares (0.2 of Exchange Warrant Shares): _____________________

 

DTC Instructions:

 

4

 

 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this letter agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, its board of directors or its stockholders in
connection therewith. This letter agreement has been duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b) No Conflicts. The execution, delivery and performance of this letter
agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company in connection with, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which such Company is a party or by which any property
or asset of the Company is bound or affected; or (iii) conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.

 

(c) Nasdaq Corporate Governance. The transactions contemplated under this letter
agreement, comply with all rules of the Nasdaq Stock Market.

 

(d) Shell Company. The Company has never been an issuer subject to Rule 144(i)
under the Securities Act.

 

5

 

 

Annex B

 

Representations, Warranties and Covenants of the Holder. The Holder hereby makes
the following representations and warranties to the Company:

 

  (a) Ownership; Authorization; Enforcement. The Holder is the record and
beneficial owner of all the Exchange Warrants described on the signature page
hereof, and has no interest in any other Exchange Warrants. The Holder has not
transferred and will not transfer any of the Exchange Warrants to any third
party, and no third party has any interest in the Exchange Warrants. The Holder
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by this letter agreement and otherwise to carry
out its obligations hereunder. The execution and delivery of this Agreement by
the Holder and the consummation by the Holder of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Holder and no further action is required by the Holder, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Holder and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Holder enforceable
against the Holder in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.         (b) No Conflicts. The execution, delivery and
performance of this letter agreement by the Holder and the consummation by the
Holder of the transactions contemplated hereby do not and will not: (i) conflict
with or violate any provision of the Holder’s certificate or articles of
incorporation, bylaws or other organizational or charter documents; or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Holder in connection with, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any material agreement,
credit facility, debt or other material instrument (evidencing Holder debt or
otherwise) or other material understanding to which such Holder is a party or by
which any property or asset of the Holder is bound or affected; or (iii)
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Holder is subject (including federal and state securities
laws and regulations), or by which any property or asset of the Holder is bound
or affected.

 

6

 